            Case 1:20-cr-00040-BAH Document 53 Filed 07/13/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Criminal No. 20-cr-00040 (BAH)
                                              )
JESSICA JOHANNA OSEGUERA                      )
GONZALEZ,                                     )
                                              )
       Defendant.                             )
                                              )

              DEFENDANT JESSICA JOHANNA OSEGUERA GONZALEZ’S
                 MOTION TO DISMISS THE INDICTMENT BASED ON
             VIOLATIONS OF DEFENDANT’S DUE PROCESS RIGHTS AND
           INCORPORATED MEMORANDUM OF POINTS AND AUTHORITIES

       Defendant Jessica Johanna Oseguera Gonzalez, by and through her undersigned counsel,

and pursuant to Rule 12(b)(3)(B) of the Federal Rules of Criminal Procedure, respectfully moves

this Court to dismiss the Indictment based on the government’s violations of her right to due

process.

       I. BACKGROUND

       On February 13, 2020, a Grand Jury handed up a sealed Indictment in the United States

District Court for the District of Columbia, case number 20-cr-00040, charging Ms. Gonzalez

with five counts of Engaging in Transactions or Dealings in Properties of a Designated Foreign

Person, in violation of 21 U.S.C. §§ 1904 and 1906 (hereinafter “Kingpin Act”). On February

26, 2020, Ms. Gonzalez was arrested, arraigned, and entered a plea of not guilty as to all counts.

       In 1999, Congress enacted the Kingpin Act. The purpose of the Kingpin Act is “to

provide authority for the identification of, and application of sanctions on a worldwide basis to,

significant foreign narcotics traffickers, their organizations, and the foreign persons who provide

support to those significant foreign narcotics traffickers and their organizations, whose activities




                                                  1
          Case 1:20-cr-00040-BAH Document 53 Filed 07/13/20 Page 2 of 4




threaten the national security, foreign policy, and economy of the United States.” 21 U.S.C.

§ 1902. A foreign person includes “any entity not organized under the laws of the United States .

. . .” 21 U.S.C. § 1907(2). The Kingpin Act permits the designation as “specially designated

narcotics traffickers” of foreign persons who “materially assist[] in . . . the international narcotics

trafficking activities” of significant foreign narcotics traffickers or are “owned, controlled, or

directed by” those traffickers. 21 U.S.C. § 1904(b)(2)–(4). The Kingpin Act requires the

procurement of a government-issued license before private individuals may execute against

assets frozen under the Act. 21 U.S.C. § 1904(c). United States citizens and residents are

prohibited from transacting or dealing in blocked property “[e]xcept to the extent provided in . . .

licenses, or directives issued pursuant to [the Kingpin Act.]” Id.

        The Indictment charges Ms. Gonzalez with engaging in dealings with entities that

apparently were blocked or designated by the government for materially assisting in the

international narcotics trafficking activities of the Cartel de Jalisco Nueva Generacion.

       II. ARGUMENT

       The Due Process Clause requires an individual to be afforded notice and a hearing before

she is deprived of a protected liberty or property interest. See Mathews v. Eldridge, 424 U.S.

319, 334-35 (1976)). With respect to the Kingpin Act, the Due Process Clause requires “notice

and a meaningful opportunity to be heard.” Zevallos v. Obama, 793 F.3d 106, 116 (D.C. Cir.

2015). In Zevallos, the United States Court of Appeals for the District of Columbia Circuit

found that Zevallos’s due process rights were not violated by the government’s failure to provide

him notice before his property was frozen, because, had Zevallos been given such notice, he

could have moved his assets. Id. at 116-17. The same is not true here. The Court of Appeals

also found that Zevallos was given a meaningful opportunity to be heard, because,




                                                  2
          Case 1:20-cr-00040-BAH Document 53 Filed 07/13/20 Page 3 of 4




postdeprivation, he was given actual notice. Id. The Indictment here fails to allege that Ms.

Gonzalez received any sort of notice that she would be in violation of the laws of the United

States, if she conducted business with entities located in Mexico.

       III. CONCLUSION

       The Indictment in this case suffers from a lack of specificity in that it fails to allege

notice in violation of the Due Process Clause of the Fifth Amendment. The Court should,

therefore, dismiss the Indictment on this basis.

                                              Respectfully submitted,




                                              /s/ Steven J. McCool
                                              STEVEN J. McCOOL
                                              D.C. Bar No. 429369
                                              JULIA M. COLEMAN
                                              D.C. Bar No. 1018085
                                              McCOOL LAW PLLC
                                              1776 K Street, N.W., Suite 200
                                              Washington, D.C. 20006
                                              Telephone: (202) 450-3370
                                              Fax: (202) 450-3346
                                              smccool@mccoollawpllc.com
                                              jcoleman@mccoollawpllc.com

                                              Counsel for Jessica Johanna Oseguera Gonzalez




                                                   3
         Case 1:20-cr-00040-BAH Document 53 Filed 07/13/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of July 2020, the foregoing was served electronically

on the counsel of record through the U.S. District Court for the District of Columbia Electronic

Document Filing System (ECF) and the document is available on the ECF system.




                                             /s/ Steven J. McCool
                                             STEVEN J. McCOOL




                                                4
